EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Warren on March 12, 2021.
The application has been amended as follows.  Claims 1, 12 and 20 are amended.  Claim 19 is canceled. 
IN THE CLAIMS:

1.	(Currently Amended)  A method of making affinity chromatography beads suitable for purification of immunoglobulin containing proteins or parts thereof, from contaminants that are larger than immunoglobulin containing proteins, the method comprising:
providing allylated chromatography beads having an allylated outer layer and an allylated inner core;
inactivating the allylated outer layer of the allylated chromatography beads to form a lid consisting of agarose modified with hydrolyzed allyl groups and having a thickness of 1-8 μm;
immobilizing one or more affinity ligands to 

wherein the lid and the allylated inner core of the allylated chromatography beads have a defined pore size corresponding to KD of 0.1 to 1.

providing allylated chromatography beads having an allylated outer layer and an allylated inner core;
inactivating the allylated outer layer of the allylated chromatography beads to form a lid consisting of agarose modified with hydrolyzed allyl groups having a thickness of 3-5 μm;
immobilizing one or more affinity ligands to 

wherein the average diameter size of the affinity chromatography beads is 250-450 μm[[.]], 
wherein the lid and the allylated inner core of the allylated chromatography beads have a defined pore size corresponding to KD of about 0.3 to 0.7,
wherein the porosity of the lid and core is 0.60 to 0.85, and 
wherein the lid and core are made of agarose.

19.	(Canceled)

20.	(Currently Amended)  Affinity chromatography beads suitable for purification of immunoglobulin containing proteins or parts thereof, from contaminants that are larger than immunoglobulin containing proteins, manufactured by:

inactivating the allylated outer layer of the allylated chromatography beads to form a lid consisting of agarose modified with hydrolyzed allyl groups and having a thickness of 3-5 μm;
immobilizing one or more Z4 affinity ligands to 

wherein the average diameter size of the affinity chromatography beads is 250-450 μm[[.]],
wherein the lid and the allylated inner core of the allylated chromatography beads have a defined pore size corresponding to KD of about 0.3 to 0.7,
wherein the porosity of the lid and core is 0.60 to 0.85, and 
wherein the lid and core are made of agarose.


Examiner’s Comment
	The amendments to claims 1, 12 and 20 overcome the art rejections of record (see interview summary) and correct grammar and/or typos.  Claim 19 is canceled as being redundant with claim 20.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648